Citation Nr: 9926800	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-10 314A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' June 1980 which denied 
entitlement to service connection for a back disability.



REPRESENTATION

Moving Party Represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from March 1958 to December 
1978.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a June 1980 
Board decision.

FINDINGS OF FACT

1.  In June 1980, the Board issued a decision in which it was 
concluded that the veteran's back disability, if it existed, 
was not of service origin.

2.  The Board's decision of June 1980 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 1980 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1980, the Board issued a decision in which it was 
found that the evidence supported the conclusion that the 
veteran's back disability, if it existed, was not of service 
origin.  At this time, the Board noted treatment for low back 
symptoms during the veteran's active service in 1965 as well 
as a x-ray report associated with an August 1979 VA 
examination.  

The moving party sought reconsideration of the Board's June 
1980 determination in August 1997.  An August 1979 x-ray 
report was cited in support of the contention that the 
veteran did have a recognizable back disability at this time.  
The x-ray report notes a minor degenerative change at L4.  It 
was contended that this finding, along with the veteran's 
back injury during service, supports reconsideration of this 
claim. 

Reconsideration of this determination was denied in October 
1998.  In May 1999, the moving party requested revision of 
the Board's June 1980 decision based on CUE.  He requested 
that his motion for reconsideration be deemed to be his 
motion for CUE review.  In July 1999, the Board provided to 
the moving party a copy of the pertinent regulations 
regarding a request for CUE review of a Board decision.  He 
was advised to review the pertinent regulations and 
specifically confirm that he wished to proceed with CUE 
review.  In August 1999, the representative confirmed that he 
claimant was pursuing CUE review.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's June 1980 decision contains CUE.  The fact that the 
veteran was treated for back pain in 1965 and a x-ray report 
taken after the veteran's discharge from active service in 
1979 revealed a minor degenerative change at L4 does not 
provide a basis for finding CUE.  There was no diagnosis of a 
back disability at the time of the Board's decision as the 
most recent VA examination in 1979 resulted in a diagnosis of 
"back condition, not found, historical."  As stated by the 
U.S. Court of Appeals for Veterans Claims (Court), for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

In this case, the record before the Board in 1980 
demonstrated that no health care provider had found that the 
minor degenerative change at L4 on x-ray represented a 
medically diagnosable disability, nor had any disability been 
linked by competent medical evidence to an injury during 
service that occurred more than ten years earlier.  Any of 
the several medical evaluations performed during the 
veteran's active service after 1965, as well as the 1979 
examination, that do not indicate a back disability, would 
support the Board's June 1980 decision.  The arguments raised 
by the moving party constitute no more than a dispute as to 
how the evidence would be weighed and evaluated.  This can 
not reach the level of CUE.   Rule 1403.  Consequently, after 
review of the evidence of record, the undersigned concludes 
that the moving party has not set forth a valid allegation of 
CUE in either fact or law within the June 1980 decision by 
the Board.  Accordingly, he has not raised a valid claim of 
CUE and the motion is denied.



ORDER

The motion for revision of the June 1980 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


